DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2021 has been entered.

Response to Amendment
This is in response to the amendments filed on 05/31/2021. Claims 1, 3, 6, 11, and 18 have been amended. Claims 2 and 5 have been canceled. Claims 19 and 20 are added. Claims 1, 3, 4, and 6-20 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments, see page 6, filed 05/31/2021, with respect to the objection to claim 11 has been fully considered and are persuasive. However, Applicant's amendment necessitated the new ground(s) of objection as will be discussed below.

Applicant’s arguments, see page 6, filed 05/31/2021, with respect to the rejections of claims 1-18 under 35 U.S.C. 112(a) have been considered but are not persuasive. 
On page 6 of Remarks, Applicant asserts that a skilled person, having the benefit of Applicant's specification, would understand that the code described by Applicant's specification may be operated by a processor and, when claimed to do so, is in a format operable by a processor. Applicant further asserts that the disclosure states that the method of the disclosure may further scan the source code for common software bug and vulnerability patterns. It is submitted that a piece of paper would not be capable of scanning source code. The Examiner respectfully disagrees.
As Applicant asserted, the code described by Applicant's specification may be operated by a processor, but on the other hand, the code can be analyzed or evaluated by a human, i.e., programmer, in mental process when, for example, the code is printed on paper without using a computer or processor. As an example, when a software code or software codes are printed on a piece of paper, a programmer can scan the software code with his/her eyes to check if the software code has a bug or vulnerability pattern. Thus, it does not necessarily imply or suggest that the software code must be operated by a processor, computer, or computer system. Thus the rejection is maintained.

Applicant’s arguments, see page 7, filed 05/31/2021, with respect to the rejections of claims 2-3, 5-6, and 15 under 35 U.S.C. 112(b) have been considered. The rejections with respect to claims 2-3, and 5-6 have been withdrawn. However, the rejections with respect to claim 15 are not persuasive. Further, Applicant's amendment necessitated the new ground(s) of rejection as will be discussed below.
On page 7 of Remarks, Applicant asserts that a skilled person, having the benefit of the present disclosure, would understand that the presently claimed method may be performed on a computer system having a display, and that when the matched checkers are displayed they may be displayed on the aforementioned computer system display or the like. As such, Applicant submits that claim 15 is definite. The Examiner respectfully disagrees.
As Applicant asserted, a skilled person would understand that the presently claimed method may be performed on a computer system having a display, but on the other hand, all 

Applicant’s arguments, see pages 7-9, filed 05/31/2021, with respect to the rejections of claims 1-18 under 35 U.S.C. 101 have been fully considered but are not persuasive.  The rejection is maintained.
On page 8 of Remarks, Applicant asserts that the claims do not merely recite a judicial exception, and submits that no judicial exception has been noted for claims directed at a method for identifying software vulnerabilities.  The Examiner respectfully disagrees.
It seems that Applicant asserts that the claims do not merely recite a judicial exception since claims are directed at a method for identifying software vulnerabilities. In this regard, MPEP 2111.02 (II) states that 
[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). (Emphasis added)

That is, since the preamble of claim 1 merely states purpose or intended use of the invention (i.e., “identifying software defects and vulnerabilities”), rather than any distinct definition of any of the claimed invention’s limitations, the preamble of claim 1 is not considered a limitation and is of no significance to claim construction. Furthermore, the limitation “identifying software defects and vulnerabilities” itself can be performed by a human in mind or with the assistance of physical aids such as pens or paper. For example, a programmer can identify software defects and vulnerabilities from source codes printed on a paper. 

On page 8 of Remarks, Applicant asserts that the claimed method and system addresses a challenge that is particularly directed at compute-related technology. Applicant refers the Examiner to Enfish, LLC v. Microsoft Corp., Fed. Cir., No. 2015-1244, 5/12/2016. The Examiner respectfully disagrees.
In this regard, MPEP 2106.05(a) states that 
[i]n Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. (Emphasis added)

On the contrary, the specification of the instant application does not describe about how the invention improves the functioning of a computer or any other technology or technical field in combination with the method recited in the claims, or how the elements recited in claim 1 improves to computer functionality. In addition, the claim does not recite any element except “a processor” that is related to the computer functionality, moreover the processor is recited at a high level of generality merely as a tool for performing the method. Thus, the Examiner asserts that Enfish cannot be a basis that the claimed method is not particularly directed to a judicial exception (an abstract idea) without significantly more. 
 
On page 8 of Remarks, Applicant asserts that the claims are analogous to those in DDR Holdings, LLC v. Hotels.com et al. (113 USPQ2d 1907 (Fed. Cir. 2014)). The Examiner respectfully disagrees.
In this regard, MPEP 2106.05(a) states that 
An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. (Emphasis added)

On the contrary, claim 1 does not cover a particular solution to a problem (e.g., identifying software defects and vulnerabilities) or a particular way to achieve a desired outcome. In other words, claim 1 merely recites “generating a deep belief network (DBN) having multiple layers based on a set of training code produced by a programmer”, and “evaluating, via a processor, performance of a set of test code by against the DBN.” However, claim 1 does not cover a particular way to identify software defects and vulnerabilities by performing the generating and evaluating steps. Thus, claim 1 is not analogous to the claims of DDR Holdings. 

On page 8 of Remarks, Applicant asserts that the claimed solution is necessarily rooted in computer technology to generate a deep belief network based on training code and performing an evaluation using the DBN, where the generation of the deep belief network includes extracting syntactic information including at least on of: a method invocation, a class instance creation, a method declaration, a type declaration, and an enum declaration. The Examiner respectfully disagrees.
	Even though generating a deep belief network based on training code and performing an evaluation using the DBN may be rooted in computer technology as asserted by Applicant, the claimed method (i.e., generating, extracting, building, and evaluating) can be performed by a human mentally or with the assistance of physical aids such as pens or paper as stated in the rejection below. Moreover, the claim and the specification does not specifically define what a method invocation, a class instance creation, a method declaration, a type declaration, and an enum declaration exactly mean and why they must be performed by a computer system. Thus, these limitations also can be interpreted as being able to perform by a human. 

there are additional limitations recited in the claims such that the claims amounts to significantly more than a fundamental practice. Firstly, the claims describe aspects of extracting syntactic information from training code to obtain tokens, where the syntactic information includes at least one of: a method invocation, a class instance creation, a method declaration, a type declaration, and an enum declaration. This is necessarily rooted in computer technology. The Examiner respectfully disagrees.
As stated above, the claim and the specification does not specifically define what a method invocation, a class instance creation, a method declaration, a type declaration, and an enum declaration exactly are, and why they must be performed by a computer system. Thus, these limitations also can be interpreted as being able to perform by a human. In addition, although a method is related to computer technology, it does not necessarily constitute as "significantly more." 
On page 9 of Remarks, Applicant asserts that the syntactic information extracted includes information specific to AST node architecture and that it is more than a mere mental process. The Examiner respectfully disagrees.
First of all, the feature above is not recited in claim 1, thus the Applicant’s assertion above is moot. Moreover, extracting syntactic information for the training code can be performed by a human as stated in the rejection below. 

On page 9 of Remarks, Applicant asserts that unlike Alice Corp., the claims are not merely limiting the abstract idea to a computer environment but is an innovation in computer technology itself. The Examiner respectfully disagrees.
In this regard, the Examiner does not find a specific description in the claims as well as the specification regarding a practical application of the claimed invention. 
In view of the above and as will be discussed below, the Examiner asserts that the rejection of claim 1 under U.S.C. 101 is proper, and thus the rejection is maintained. The 

Applicant’s arguments, see pages 9-10, filed 05/31/2021, with respect to the rejections of claims 1-18 under 35 U.S.C. 103 have been considered but are not persuasive. 
On page 10 of Remarks, Applicant asserts that Bales is directed at a system for detecting defects in source code by extracting control flow information from ASTs. This is not the same as the claimed system and method. The Examiner respectfully disagrees.
In this regard, claim 1 recites “a method of identifying software defects and vulnerabilities…” Thus, it is clear that claim 1 is directed to the same technical field as that of Bales. 

On pages 8-9 of Remarks, Applicant asserts that the method of Claim 1 is directed at the generation of a deep belief network to generate semantic features that may be used in the determination of defects and vulnerabilities in software code, where the semantic features include at least one of a method invocation, a class instance creation, a method declaration, a type declaration, and an enum declaration. In other words, The DBN of the claimed system is trained on semantic information that contains not only the control flow but also additional information. Applicant arguments above are moot because the arguments do not apply to the reference being used in the current rejection.

In view of the above and as will be discussed below, the Examiner asserts that the rejection of claim 1 under U.S.C. 103 is maintained. Claims 2-17 depend from the rejected claim 1, so the rejection of claims 2-17 are also maintained as the same rationale used to reject claim 1.  The rejection of claim 18 is also maintained as the same rationale used to reject claim 1. 

Claim Objections
Claims 1, 2, and 18-20 are objected to because of the following informalities:  
Claims 1 and 18 recite the limitation “… wherein generating a deep belief network includes:” in lines 4-5 and lines 5-6, respectively. It should read “… wherein said generating a deep belief network includes:”
Claim 3 recites the limitation “… wherein the building a DBN further comprises:” in lines 1-2. It should read “… wherein the building [[a]] the DBN further comprises:”.
Claim 18 recites the limitation “… the set of test code …” in the last line. It should read “… [[the]] a set of test code …”
Claims 19 and 20 recite the limitation “… wherein evaluating performance of the set of test code …” in line 1. It should read “… wherein the evaluating performance of the set of test code …”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1 recites the limitation “a processor” in line 13, and claim 18 recites the limitations “one or more processors of a computer system. However, the limitations are not described in the application as originally filed.
In this regard, the specification does not describe any hardware or hardware architecture (e.g., processor, one or more processors, computer, computer system, or CPU) to perform processes or methods. In addition, the Examiner does not find in the specification any explicit description that the processes or methods are performed by a processor or a computer. The specification only mentions software code (e.g., see para. [0057]). However, the software code can be, for example, a software code printed on a paper. Thus, it does not necessarily imply or suggest that the software code is operated by a processor, computer, or computer system. As such, the limitations are not fully supported by the disclosure of the original application.
Claims 3, 4, 6-17, and 19-20 depend from the rejected claim 1. Thus, the claims are rejected under 112(a) as being dependent from the rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 15 recites the limitation “displaying matched checkers” in line 4. It is unclear as to where the matched checkers is displayed. It is noted that the specification does not disclose any device or element on or by which the matched checkers are displayed.
Claims 3, 4, 6-17, and 19-20 depend from the rejected claim 1. Thus, the claims are rejected under 112(b) as being dependent from the rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, and 6-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more. 

Regarding independent claim 1, it recites:
“A method of identifying software defects and vulnerabilities comprising: 
generating a deep belief network (DBN) having multiple layers based on a set of training code produced by a programmer; wherein generating a deep belief network includes: 
extracting syntactic information from the set of training code to obtain tokens from the set of training code, wherein the syntactic information includes at 
building the DBN based on the tokens from the set of training code; and 
evaluating, via a processor, performance of the set of test code against the DBN..”

Claim interpretation: Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of claim 1 is a method of identifying software defects and vulnerabilities, which performs the functions of (a) generating a deep belief network (DBN) having multiple layers (which is a graphical model for training having multiple layers) based on a set of training code (which is a general software code) produced by a programmer; and (b) evaluating performance of the set of test code (which is also a general software code) against the DBN. Additionally, the method performs extracting syntactic information (which includes at least one of: a method invocation, a class instance creation, a method declaration, a type declaration, and an enum declaration) from the set of training code to obtain tokens from the set of training code; and building the DBN based on the tokens. The preamble here does not positively add limitations to the claimed method, nor further modify limitations recited in the body of the claim, and thus does not limit the claim. Instead, it indicates an intended use for the claimed method, i.e., the method for identifying software defects and vulnerabilities.
 Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites a series of steps and, therefore, is a process, which are statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. The claim recites the limitation “generating a deep belief network (DBN) having multiple layers 
The claim further recites the limitation “evaluating performance of a set of test code by against the DBN.” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, as stated above, a set of test code is also produced by a programmer, i.e., a human, with the assistance of physical aids such as pens or paper. Thus, a performance of a set of test code can be evaluated by a human. This limitation is a form of analyzing information that is recited at a high level of generality such that they could practically be performed in the human. Accordingly, the claim recites a mental process.
The claim further recites the limitation “extracting syntactic information from the set of training code to obtain tokens from the set of training code.” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed by humans. That is, the set of training code is produced by a programmer, i.e., a human. Also, the “tokens”, in view of the specification, are code elements, which thus are generated by a human.  Thus, extracting syntactic information from the set of training code to obtain tokens from the set of training code can be performed in a human. This 
The claim further recites the limitation “building the DBN based on the tokens from the set of training code.” This building the DBN step is substantially the same limitation as the generating a DBN step above except using a different term “building” and based on “the tokens”. However, the term “building” can be interpreted as being substantially the same as the term “generating”, and “the tokens” are code elements generated by a programmer as stated above. Thus, this limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed by humans by the same rationale applied to the generating step. Thus, the claim recites a mental process.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (2) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract ideas, the claim recites additional elements: a deep belief network (DBN); a processor; a method invocation, a class instance creation, a method declaration, a type declaration, and an enum declaration. The DBN is recited at a high level of generality (i.e., as a generic means for use in the evaluating step), and amounts to mere using well-understood, routine, conventional means previously known to the industry, to perform an abstract idea. The processor is also recited at a high level of generality (i.e., as a generic means for use in the evaluating step), and amounts to mere using well-understood, routine, conventional means previously known to the industry, to perform an abstract idea. The method invocation, class instance creation, method declaration, type declaration, and enum declaration are also recited at a high level of generality 
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than merely using DBN and processor as a tool to perform an abstract idea. The same analysis applies here in 2B, i.e., merely using as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the merely using as a tool to perform an abstract idea consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of a deep belief network (DBN) is a mere training means that is recited at a high level of generality, and is well-known as disclosed in Sarikaya et al. (“Application of Deep Belief Networks for Natural Language Understanding”, IEEE, 2014; hereinafter, “Sarikaya”) (Sarikaya, I. Introduction: DBNs have been used as generative models of many different forms of data in such diverse areas as image classification, speech recognition and information retrieval). This limitation therefore remains insignificant tool to perform an abstract idea even upon reconsideration. The recitation of a processor is also a mere training means that is recited at a high level of generality, and is well-known in this technical field. 
The recitation of a method invocation, a class instance creation, a method declaration, a type declaration, and an enum declaration are mere training means that are recited at a high deep DOM solver 44, all references to the same variable are assigned the same value to its member InstanceID. Methods have a similar mechanism, but instead of the member InstanceID, method declarations and invocations are assigned a member known as “DefinitionID”, which serves the same purpose). This limitations therefore remain insignificant tool to perform an abstract idea even upon reconsideration. Thus, limitations (a) do not amount to significantly more. Even when considered in combination, this additional element represents merely using as a tool to perform an exception, which does not provide an inventive concept (Step 2B: NO). The claim is not eligible.

Regarding claim 3, it recites:
“The method of claim 1 wherein the building a DBN further comprises:
building a mapping between integer vectors and the tokens;
converting the tokens from the set of training code into training code integer vectors; and
implementing the DBN via the training code integer vectors.”

Step 1: Claim 3 depends from claim 1. Thus, like claim 1, the claim falls within at least one statutory category of invention (Step 1: YES).
Step 2A Prong One: Claim 3 depends from claim 1, and thus recites the same limitation (b) of claim 1. For the reasons discussed above for claim 1, this limitation recites an abstract idea. Further claim 3 recites the limitation “building a mapping between integer vectors and the tokens.” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed by humans mentally or with pen and paper. That is, in view of the specification, “building a mapping” is interpreted as performing a mapping, and the “integer vectors” is interpreted as a type of numbers. Thus, mapping arbitrary integer numbers to code elements can be performed by a human in mind or with the assistance of physical aids. This limitation is a form of analyzing known information that 
Claim 3 further recites the limitation “converting tokens from the set of training code into training code integer vectors.” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed by humans. That is, in view of the specification, the “token” is interpreted as a type of code produced by a programmer, and “training code integer vectors” is interpreted as another type of code produced by a programmer. Thus, converting a type of code to another type of code can be performed in by a human mentally or with pen and paper. This limitation is a form of converting known information included in examples of mental processes. Accordingly, the claim recites a mental process.
The claim further recites the limitation “implementing the DBN via the training code integer vectors.” This implementing the DBN step is substantially the same limitation as the generating a DBN step of claim 1 except using a different term “implementing” and via “training cord integer vectors”. However, the term implementing, in view of the specification, can be interpreted as being substantially the same as the term generating, and the “training code integer vectors” is interpreted as a type of code produced by a programmer as stated above. Thus, this limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed by humans by the same rationale applied to claim 1 rejection. Thus, the claim recites a mental process.
Step 2A Prong Two: Besides the abstract ideas and the element stated above, the claim does not recite any additional element that would require analysis under “significantly more” than the recited exception. Thus, no further analysis is needed.  The claim is not eligible.

Regarding claim 4, it recites:
“The method of claim 3 wherein the evaluating performance comprises:

building prediction models from the set of training code; and
evaluating performance of the set of test code versus the semantic features and the prediction models.”

Step 1: Claim 4 depends from claim 3, and further claim 1. Thus, like claim 3, the claim falls within at least one statutory category of invention (Step 1: YES).
Step 2A Prong One: Claim 4 depends from claim 3, and thus recites the same limitation (b) of claim 3. For the reasons discussed above for claim 3, this limitation recites an abstract idea. Further claim 4 recites the limitation “generating semantic features using the training code integer vectors.” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed by humans. That is, in view of the specification, “semantic features” is interpreted as any feature related to the buggy or clean instances, and thus, generating any feature related to the buggy or clean instances using the training code integer vectors can be performed by a human in mind or with the assistance of physical aids such as pens or paper.  This limitation is a form of collecting analyzing information that is recited at a high level of generality such that they could practically be performed in the human. Accordingly, the claim recites a mental process.
Claim 4 further recites the limitation “building prediction models from the set of training code.” This building prediction model step is substantially the same limitation as the generating a DBN step of claim 1 except using a different term “building” and “prediction models”. However, the term building can be interpreted as being substantially the same as the term generating, and the “prediction models” is a generic expression of the DBN. Thus, this limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed by humans by the same rationale applied to claim 1 rejection. Thus, the claim recites a mental process.
Claim 4 further recites the limitation “evaluating performance of the set of test code versus the semantic features and the prediction models.” This limitation, as drafted, is a process that, 
Step 2A Prong Two: Besides the abstract ideas, the claim recites one additional element: prediction models. The “prediction models” is recited at a high level of generality (i.e., as a generic means for use in the evaluating step), and amounts to mere using well-understood, routine, conventional means previously known to the industry, to perform an abstract idea. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. (Step 2A: YES)
Step 2B: As explained with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than merely using prediction models as a tool to perform an abstract idea. The same analysis applies here in 2B, i.e., merely using as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Here, the examiner further takes Official Notice noting that one of ordinary skill in the art would have found the recited "prediction models " as being well-known and conventional, and thus does not constitute as "significantly more" when considered individually and in combination with the above identified abstract idea. This additional element represents merely using as a tool to perform an exception, which does not provide an inventive concept (Step 2B: NO). The claim is not eligible.

Regarding claim 6, it recites:

extracting Abstract Syntax Tree (AST) nodes from the set of training code as the tokens.”

Step 1: Claim 6 depends from claim 1. Thus, like claim 1, the claim falls within at least one statutory category of invention (Step 1: YES).
Step 2A Prong One: Claim 6 depends from claim 1, and thus recites the same limitation (b) of claim 1. For the reasons discussed above for claim 1, this limitation recites an abstract idea. Further, the claim recites the limitation “extracting Abstract Syntax Tree (AST) nodes from the set of training code as the tokens.” This extracting step is substantially the same limitation as the extracting syntactic information step of claim 1 except using a different term “Abstract Syntax Tree (AST) nodes”. However, the term Abstract Syntax Tree (AST) nodes, in view of the Specification, can be interpreted as being a sort of syntactic information. Thus, this limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed by humans by the same rationale applied to claim 1 rejection. Thus, the claim recites a mental process.
Step 2A Prong Two: Besides the abstract ideas and the element stated above, the claim does not recite any additional element that would require analysis under “significantly more” than the recited exception. Thus, no further analysis is needed.  The claim is not eligible.

Regarding claim 7, it recites:
“The method of claim 1 wherein the generating a DBN comprises training the DBN.”

Step 1: Claim 7 depends from claim 1. Thus, like claim 1, the claim falls within at least one statutory category of invention (Step 1: YES).
Step 2A Prong One: Claim 7 depends from claim 1, and thus recites the same limitation (b) of claim 1. For the reasons discussed above for claim 1, this limitation recites an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: Besides the abstract ideas, the claim recites additional elements: training the DBN. The training step is recited at a high level of generality (i.e., as a general means of generating a DBN for use in the evaluation step), and amounts to mere repetitive calculations for a response, which is a form of insignificant extra-solution activity. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. (Step 2A: YES)
Step 2B: As explained with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply to the exception. The same analysis applies here in 2B, i.e., mere instructions to apply to an exception cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Here, the specification does not provide any indication that the training the DBN is anything other than a generic, and court decisions cited in MPEP 2106.05(d)(II) indicate that mere performing repetitive calculations is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Thus, mere performing repetitive calculations of the DBN which is also well-known as stated in claim 1, is well‐known. Accordingly, a conclusion that the training the DBN step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. 
 Thus, the limitation does not amount to significantly more. Even when considered in combination, this additional element represents mere instructions to apply it to an exception and insignificant extra-solution activity, which does not provide an inventive concept (Step 2B: NO). The claim is not eligible.

Regarding claim 8, it recites:
“The method of claim 7 wherein the training the DBN comprises:
setting a number of nodes to be equal in each layer;

normalizing data vectors.”

Step 1: Claim 8 depends from claim 7 which depends from claim 1. Thus, like claim 1, the claim falls within at least one statutory category of invention (Step 1: YES).
Step 2A Prong One: Claim 8 depends from claim 7 which depends from claim 1, and thus recites the same limitation (b) of claim 1. For the reasons discussed above for claim 1, this limitation recites an abstract idea. Further claim 8 recites the limitation “setting a number of nodes to be equal in each layer.” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed by humans. That is, just setting a number of nodes in a graphical model to be equal in each layer can be performed by a human in mind or with the assistance of physical aids. Accordingly, the claim recites a mental process.
Claim 8 further recites the limitation “updating the set of training code.” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed by humans. The limitation updating, in view of the Specification, is interpreted as selecting or altering the set of training code. Thus, selecting or altering the set of training code can be performed by a human in mind or with the assistance of physical aids. Accordingly, the claim recites a mental process.
Claim 8 further recites the limitation “normalizing data vectors.” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed by humans. The limitation normalizing, in view of the Specification, is interpreted as changing a form of data. Thus, changing a form of data vectors can be performed by a human in mind or with the assistance of physical aids. Accordingly, the claim recites a mental process.
Step 2A Prong Two: Besides the abstract ideas and the element stated above, the claim does not recite any additional element that would require analysis under “significantly more” than the recited exception. Thus, no further analysis is needed.  The claim is not eligible.

Regarding claim 9, it recites:
“The method of claim 8 further comprising, before setting the nodes:
training a set of pre-determined parameters”

Step 1: Claim 9 depends from claim 8 which depends from claim 7 and further claim 1. Thus, like claim 1, the claim falls within at least one statutory category of invention (Step 1: YES).
Step 2A Prong One: Claim 9 depends from claim 8 which depends from claims 7 and further claim 1, and thus recites the same limitation (b) of claim 1. For the reasons discussed above for claim 1, this limitation recites an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: Besides the abstract ideas, the claim recites additional elements: training a set of pre-determined parameters. The training step is recited at a high level of generality (i.e., as a general means of generating a DBN for use in the evaluation step), and amounts to mere repetitive calculations for a response, which is a form of insignificant extra-solution activity. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. (Step 2A: YES)
Step 2B: As explained with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply to the exception. The same analysis applies here in 2B, i.e., mere instructions to apply to an exception cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Here, the specification does not provide any indication that the training a set of pre-determined parameters is anything other than a generic, and court decisions cited in MPEP ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Thus, mere performing repetitive calculations of a set of pre-determined parameters is well‐known. Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. 
 Thus, the limitation does not amount to significantly more. Even when considered in combination, this additional element represents mere instructions to apply it to an exception and insignificant extra-solution activity, which does not provide an inventive concept (Step 2B: NO). The claim is not eligible.

Regarding claim 10, it recites:
“The method of claim 9 wherein one of the set of pre-determined parameters is number of nodes in a hidden layer”

Step 1: Claim 10 depends from claim 9 which depends from claim 8, and further claim 7, and further claim 1. Thus, like claim 1, the claim falls within at least one statutory category of invention (Step 1: YES).
Step 2A Prong One: Claim 10 depends from claim 7 which depends from claim 8, and further claim 7, and further claim 1, and thus recites the same limitation (b) of claim 1. For the reasons discussed above for claim 1, this limitation recites an abstract idea. Further claim 10 recites the limitation “one of the set of pre-determined parameters is number of nodes in a hidden layer.” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed by humans. That is, this limitation is to determine a parameter to be trained. Thus, determining a parameter can be performed by a human in mind or with the assistance of physical aids. Accordingly, the claim recites a mental process.
Step 2A Prong Two: Besides the abstract ideas and the element stated above, the claim does not recite any additional element that would require analysis under “significantly more” than the recited exception. Thus, no further analysis is needed.  The claim is not eligible.

Regarding claim 11, it recites:
“The method of claim 3 wherein the building a mapping between integer vectors and the tokens comprises:
performing an edit distance function;
removing data with incorrect labels;
filtering out infrequent nodes; and
collecting bug-introducing changes.”

Step 1: Claim 11 depends from claim 3 which depends from claim 2, and further claim 1. Thus, like claim 1, the claim falls within at least one statutory category of invention (Step 1: YES).
Step 2A Prong One: Claim 11 depends from claim 2 which depends from claim 1, and further claim 1, and thus recites the same limitation (b) of claim 1. For the reasons discussed above for claim 1, this limitation recites an abstract idea. Further claim 11 recites the limitation “performing an edit distance function.” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed by humans. The limitation an edit distance function, in view of the Specification, is interpreted as measuring a similarity between integer vectors and the tokens, which are produced by a programmer. Thus, measuring a similarity between integer vectors and the tokens can be performed by a human in mind or with the assistance of physical aids. This limitation is a form of analyzing information that is recited at a high level of generality such that they could practically be performed in the human. Accordingly, the claim recites a mental process. 
Claim 11 further recites the limitation “removing data with incorrect labels.” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed by humans. The Specification does not disclose what the limitation incorrect labels means. Thus, under its broadest reasonable interpretation, this 
Claim 11 further recites the limitation “filtering out infrequent nodes.” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed by humans. The Specification does not disclose what the limitation infrequent nodes means. Thus, under its broadest reasonable interpretation, this limitation is a form of analyzing information or comparing known information that is recited at a high level of generality such that they could practically be performed in the human. Accordingly, the claim recites a mental process. 
Claim 11 further recites the limitation “collecting bug-introducing changes.” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed by humans. The Specification does not disclose what the limitation bug changes means. Thus, under its broadest reasonable interpretation, this limitation is a form of collecting and comparing known information that is recited at a high level of generality such that they could practically be performed in the human. Accordingly, the claim recites a mental process. 
Step 2A Prong Two: Besides the abstract ideas and the element stated above, the claim does not recite any additional element that would require analysis under “significantly more” than the recited exception. Thus, no further analysis is needed.  The claim is not eligible.

Regarding claim 12, it recites:
“The method of claim 1 further comprising generating a report on software defects and vulnerabilities.”

Step 1: Claim 12 depends from claim 1. Thus, like claim 1, the claim falls within at least one statutory category of invention (Step 1: YES).
Step 2A Prong One: Claim 12 depends from claim 1, and thus recites the same limitation (b) of claim 1. For the reasons discussed above for claim 1, this limitation recites an abstract idea. Further, claim 12 recites the limitation “generating a report on software defects and vulnerabilities.” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed by humans. The limitation software defects and vulnerabilities, in view of the Specification, is interpreted as source codes having defects thereby having vulnerabilities. Thus, under its broadest reasonable interpretation, this limitation is a form of collecting and analyzing information, and displaying certain results of the collection and analysis that is recited at a high level of generality such that they could practically be performed in the human. Accordingly, the claim recites a mental process. 
Step 2A Prong Two: Besides the abstract ideas and the element stated above, the claim does not recite any additional element that would require analysis under “significantly more” than the recited exception. Thus, no further analysis is needed.  The claim is not eligible.

Regarding claim 13, it recites:
“The method of claim 12 wherein generating report on software defects and vulnerabilities comprises:
generating an explanation checker framework; and
performing a checker-matching process.”

Step 1: Claim 13 depends from claim 12 which depends from claim 1. Thus, like claim 1, the claim falls within at least one statutory category of invention (Step 1: YES).
Step 2A Prong One: Claim 13 depends from claim 12 which depends from claim 1, and thus recites the same limitation (b) of claim 1. For the reasons discussed above for claim 1, this limitation recites an abstract idea. Further, claim 13 recites the limitation “generating an explanation checker framework.” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed by 
Claim 13 further recites the limitation “performing a checker-matching process.” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed by humans. The Specification does not disclose what the limitation a checker-matching process means. Thus, under its broadest reasonable interpretation, this limitation is a form of collecting and comparing known information that is recited at a high level of generality such that they could practically be performed in the human. Accordingly, the claim recites a mental process. 
Step 2A Prong Two: Besides the abstract ideas and the element stated above, the claim does not recite any additional element that would require analysis under “significantly more” than the recited exception. Thus, no further analysis is needed.  The claim is not eligible.

Regarding claim 14, it recites:
“The method of claim 13 wherein the generating an explanation checker framework comprises:
selecting a set of checkers; and
configuring the set of checkers.”

Step 1: Claim 14 depends from claim 13 which depends from claim 12, and further claim 1. Thus, like claim 1, the claim falls within at least one statutory category of invention (Step 1: YES).
Step 2A Prong One: Claim 14 depends from claim 13 which depends from claim 12, and further claim 1, and thus recites the same limitation (b) of claim 1. For the reasons discussed above for claim 1, this limitation recites an abstract idea. Further, claim 14 recites the limitation “selecting a set of checkers” and “configuring the set of checkers”. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed by humans. The Specification does not disclose what the limitations “selecting a set of checkers” and “configuring the set of checkers” mean. Thus, under its broadest reasonable interpretation, this limitation selecting and configuring known information can be performed in the human. Accordingly, the claim recites a mental process. 
Step 2A Prong Two: Besides the abstract ideas and the element stated above, the claim does not recite any additional element that would require analysis under “significantly more” than the recited exception. Thus, no further analysis is needed.  The claim is not eligible.

Regarding claim 15, it recites:
“The method of claim 14 wherein the performing a checker-matching process comprises:
matching determined software defects and vulnerabilities with one of the set of checkers; and
displaying matched checkers; and
reporting the determined software defects and vulnerabilities.”

Step 1: Claim 15 depends from claim 14 which depends from claim 13, and further claim 12, and further claim 1. Thus, like claim 1, the claim falls within at least one statutory category of invention (Step 1: YES).
Step 2A Prong One: Claim 15 depends from claim 14 which depends from claim 13, and further claim 12, and further claim 1, and thus recites the same limitation (b) of claim 1. For the reasons discussed above for claim 1, this limitation recites an abstract idea. Further, claim 15 recites the limitation “matching determined software defects and vulnerabilities with one of the set of checkers.” This limitation, as drafted, is a process that, under its broadest reasonable 
Claim 15 further recites the limitation “displaying matched checkers.” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed by humans. The Specification does not disclose any means to display a report. Thus, under its broadest reasonable interpretation, this limitation is a form of collecting information, analyzing it, and displaying certain results of the collection and analysis that is recited at a high level of generality such that they could practically be performed in the human. Accordingly, the claim recites a mental process. 
Further, claim 15 recites the limitation “reporting the determined software defects and vulnerabilities.” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed by humans. The Specification does not disclose how to report software defects and vulnerabilities. Thus, under its broadest reasonable interpretation, reporting is one of general activities performed by a human with the assistance of physical aids such as pens or paper. Accordingly, the claim recites a mental process. 
Step 2A Prong Two: Besides the abstract ideas and the element stated above, the claim does not recite any additional element that would require analysis under “significantly more” than the recited exception. Thus, no further analysis is needed.  The claim is not eligible.

Regarding claim 16, it recites:

a WrongIncrementerChecker, a RedundantExceptionChecker, an IncorrectMapIteratorChecker, an IncorrectDirectorySlashChecker, and an EqualToSameExpression checker.”

Step 1: Claim 16 depends from claim 14 which depends from claim 13, and further claim 12, and further claim 1. Thus, like claim 1, the claim falls within at least one statutory category of invention (Step 1: YES).
Step 2A Prong One: Claim 16 depends from claim 14 which depends from claim 13, and further claim 12, and further claim 1, and thus recites the same limitation (b) of claim 1. For the reasons discussed above for claim 1, this limitation recites an abstract idea. Further, claim 16 recites the limitation “a WrongIncrementerChecker, a RedundantExceptionChecker, an IncorrectMapIteratorChecker, an IncorrectDirectorySlashChecker, and an EqualToSameExpression checker.” This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed by humans. That is, the limitations are just labels of the checkers. Thus, this limitation is a form of collecting information that is recited at a high level of generality such that they could practically be performed in the human. Accordingly, the claim recites a mental process.
Step 2A Prong Two: Besides the abstract ideas and the element stated above, the claim does not recite any additional element that would require analysis under “significantly more” than the recited exception. Thus, no further analysis is needed.  The claim is not eligible.

Regarding claim 17, it recites:
“The method of claim 1 wherein the multiple layers comprises:
one input layer; and
at least two hidden layers.”

Step 1: Claim 17 depends from claim 1. Thus, like claim 1, the claim falls within at least one statutory category of invention (Step 1: YES).
Step 2A Prong One: Claim 17 depends from claim 1, and thus recites the same limitation (b) of claim 1. For the reasons discussed above for claim 1, this limitation recites an abstract idea. Further, claim 17 recites the limitation “one input layer; and at least two hidden layers”. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed by humans. That is, just selecting one input layer and at least two hidden layers can be performed by a human in mind or with the assistance of physical aids. Accordingly, the claim recites a mental process.
Step 2A Prong Two: Besides the abstract ideas and the element stated above, the claim does not recite any additional element that would require analysis under “significantly more” than the recited exception. Thus, no further analysis is needed.  The claim is not eligible.

Regarding claim 18:
Claim 18 recites a non-transitory computer-readable storage medium which corresponds to a method of claim 1, and additionally contains a computer system.
However, the computer system is recited at a high level of generality as the same way as the processor recited in claim 1. Therefore claim 18 is rejected by applying the same rationale used to reject claim 1.

Regarding claim 19, it recites:
“The method of claim 1 wherein evaluating performance of the set of test code against the DBN includes evaluating the set of training code and the set of test code produced by a same programmer.”

Step 1: Claim 19 depends from claim 1. Thus, like claim 1, the claim falls within at least one statutory category of invention (Step 1: YES).
Step 2A Prong One: Claim 19 depends from claim 1, and thus recites the same limitation (b) of claim 1. For the reasons discussed above for claim 1, this limitation recites an abstract idea. 
Step 2A Prong Two: Besides the abstract ideas and the element stated above, the claim does not recite any additional element that would require analysis under “significantly more” than the recited exception. Thus, no further analysis is needed.  The claim is not eligible.

Regarding claim 20, it recites:
“The method of claim 1 wherein evaluating performance of the set of test code against the DBN includes labelling file-level defect data.”

Step 1: Claim 20 depends from claim 1. Thus, like claim 1, the claim falls within at least one statutory category of invention (Step 1: YES).
Step 2A Prong One: Claim 20 depends from claim 1, and thus recites the same limitation (b) of claim 1. For the reasons discussed above for claim 1, this limitation recites an abstract idea. Further, the claim recites the limitation “evaluating performance of the set of test code against the DBN includes labelling file-level defect data.” This evaluating step is substantially the same limitation as the evaluating step of claim 1. Thus, this limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation that can be performed by humans by the same rationale applied to claim 1 rejection. Thus, the claim recites a mental process.
Step 2A Prong Two: Besides the abstract ideas and the element stated above, the claim does not recite any additional element that would require analysis under “significantly more” than the recited exception. Thus, no further analysis is needed.  The claim is not eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bales et al. (US 2017/0212829 A1; hereinafter, “Bales”) in view of Sarikaya et al. (“Application of Deep Belief Networks for Natural Language Understanding”, IEEE/ACM TRANSACTIONS ON AUDIO, SPEECH, AND LANGUAGE PROCESSING, VOL. 22, NO. 4, APRIL 2014; hereinafter, “Sarikaya”), and further in view of Siman (US 2015/0332055 A1; hereinafter, “Siman”).

Regarding claim 1:
Bales teaches:
A method of identifying software defects and vulnerabilities (claim 1: 1. A method for generating a source code defect detector. --- It is noted that when the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Thus, the term “vulnerabilities” is not considered a limitation. Moreover, the specification describes that the term “bugs” will be used to describe software defects and vulnerabilities (see para. [0032]). So, for the sake of examination, the ‘defects’ and the ‘vulnerabilities’ are interpreted as having equivalent meaning) comprising:
generating a … network … having multiple layers based on a set of training code produced by a programmer (para. [0070]: classifier 114 employs recurrent neural network architecture 800, shown in FIG. 8. Recurrent neural network architecture 800 includes four layers, input layer 810, recurrent hidden layer 820, feed forward layer 830, and output layer 840; para. [0052]: Within the context of system 100, training source code repository 130 stores and maintains source code projects used by source code analyzer 110 to train a deep learning model to detect defects within source code, as described in more detail below; para. [0055]: Source code analyzer 110 can be a computing system that analyzes training source code to train a model, using a deep learning architecture, for detecting defects in a software project’s source code; para. [0056]: source code analyzer 110 may train a model using first source code that is within a context to detect defects in second source code that is within that same context; para. [0002]: Most defects in software come from errors made by developers while designing or implementing the software. --- It is noted that a deep learning model corresponds to a deep belief network; here, a deep learning model is trained by source code analyzer 110 which employs recurrent neural network architecture 800 and the recurrent neural network architecture includes four layers, input layer 810, recurrent hidden layer 820, feed forward layer 830, and output layer 840, which teaches a network having multiple layers; and training source code and a first source code teaches a set of training code), wherein generating a … network includes: 
extracting syntactic information from the set of training code (para. [0020]: the operations may generate the one or more control flows by generating an abstract syntax tree for the first source code; para. [0061]: According to some embodiments, training data collector 111 can also prepare source code for analysis by the other modules and/or components of source code analyzer 110. For example, training data collector 111 can perform operations for parsing pre-commit source code 210 and post-commit source code 215 to create pre-commit abstract syntax tree 225 and post-commit abstract syntax tree 230, respectively. --- It is noted that generating abstract syntax tree teaches syntactic information, which is from parsing the source code. Also, noted that the limitation “syntactic information” are not specifically defined in the claim, so it is interpreted based on the broadest reasonable meaning in light of the specification) to obtain tokens from the set of training code (para. [0020]: the operations may generate the one or more control flows by generating an abstract syntax tree for the first source code; para. [0061]: According to some embodiments, training data collector 111 can also prepare source code for analysis by the other modules and/or components of source code analyzer 110. For example, training data collector 111 can perform operations for parsing pre-commit source code 210 and post-commit source code 215 to create pre-commit abstract syntax tree 225 and post-commit abstract syntax tree 230, respectively; para. [0043]: For a given defect type, the source code analyzer can obtain a set of training data that can be used to train an artificial neural network whereby the training inputs are a mathematical representation (e.g., a sequence of vectors) of the source code containing the defect and the outputs are a mathematical representation of whether the code contains a defect; para. [0066]: Training statement encoder 113 performs operations converting the flows from combined control flow graph file 240 into a format that can be used as inputs to train the deep learning model of classifier 114. In some embodiments, a vector representation of the statements in the flows is used, while in other embodiments an index value (e.g., an integer value) that is converted by an embedding layer (discussed in more detail below) to a vector can be used. --- It is noted that create pre-commit abstract syntax tree and post-commit abstract syntax tree (i.e., control flows) teaches obtaining tokens, and the syntax trees are obtained from first source code. In this regard, the specification describes that “obtaining tokens includes extracting syntactic information from the set of training code. In yet another aspect, extracting syntactic information includes extracting Abstract Syntax Tree (AST) nodes from the set of training code as tokens.”) …; and
building the DBN based on the tokens from the set of training code (para. [0052]: Within the context of system 100, training source code repository 130 stores and maintains source code projects used by source code analyzer 110 to train a deep learning model to detect defects within source code, as described in more detail below; para. [0055]: Source code analyzer 110 can be a computing system that analyzes training source code to train a model, using a deep learning architecture, for detecting defects in a software project’s source code; see also FIG. 2. --- It is noted that a deep learning model corresponds to a DBN as stated above; and which is built based on the pre-commit abstract syntax tree 225 and post-commit abstract syntax tree 230, which teaches tokens, as illustrated in FIG. 2); and
evaluating, via a processor, performance of a set of test code against the DBN (para. [0055]: As shown in FIG. 1, source code analyzer 110 can contain multiple modules and/or components for performing its operations, and these modules and/or components can fall into two categories—those used for training the deep learning model and those used for applying that model to source code from a development project; para. [0056]: source code analyzer 110 may train a model using first source code that is within a context to detect defects in second source code that is within that same context; para. [0046]: system 100 for analyzing source code and repairing defects; para. [0096]: Suggestion validator 128 performs one or more operations for validating the integrated source code 430 to ensure that the suggested repairs for the defects identified in source code 410 repair the defects and do not introduce new defects into integrated Source code 430; para. [0019]: In another aspect, a system for detecting defects in source code includes processors and computer readable media storing instructions that when executed cause the processors to perform operations; further see FIG. 7. --- It is noted that detecting, analyzing and validating teaches evaluating performance; processor 704 performing operations teaches via a processor; and second source code teaches a set of test code).
Bales is silent about:
… a deep belief network (DBN) having multiple layers…
… wherein the syntactic information includes at least one of: a method invocation, a class instance creation, a method declaration, a type declaration, and an enum declaration. 
Sarikaya, in the same field of endeavor, teaches: 
… a deep belief network (DBN) having multiple layers … (I. Abstract: —Applications of Deep Belief Nets (DBN) to various problems have been the subject of a number of recent studies ranging from image classification and speech recognition to audio classification; Section III. LEARNING AND USING DEEP BELIEF NETWORKS & FIG. 3: We use the architecture shown in Fig. 3. It has three hidden layers that are pre-trained, one at a time, as the hidden layers in a stack of three RBMs without making any use of the class labels. --- It is noted that Deep Belief Nets (DBN) teaches a deep belief network and which has three hidden layers).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bales’ deep learning model by enhancing such model via utilizing Sarikaya's deep believe network in order to identify defects within source code. 
The motivation is to make it easier to infer the posterior distribution over the multiple layers of hidden variables and to decrease the time taken for training source code by utilizing the recursive training features of the deep believe network (Sarikaya, I)
Bales in view of Sarikaya is silent about: 

Siman, in the same field of endeavor, teaches:
… wherein the syntactic information includes at least one of: a method invocation, a class instance creation, a method declaration, a type declaration, and an enum declaration (para. [0069]: The DOM builder 40 in layer 38, produces a document object model (DOM), which represents each code element of the abstract syntax tree by a matching object; para. [0070]: In the deep DOM solver 44, all references to the same variable are assigned the same value to its member InstanceID. Methods have a similar mechanism, but instead of the member InstanceID, method declarations and invocations are assigned a member known as “DefinitionID”, which serves the same purpose; para. [0071]: Reference is now made to FIG. 3, which is a composite illustration illustrating aspects of source code analysis using the SCA engine 22 (FIG. 2), in accordance with a disclosed embodiment of the invention. Exemplary source code 76 has been processed to form an abstract syntax tree 78; para. [0088]: The next phase in the operation of the CFG module 48 is transformation of the control flow graph 90 into an invocation-aware single method control flow graph. --- it is noted that transformation of the control flow graph 90 into an invocation-aware single method teaches the syntactic information includes a method invocation; also method declarations teaches a method declaration). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bales in view of Sarikaya’s deep learning model by enhancing such model via utilizing the method declarations and invocations, as taught by Siman, in order to define attributes of source code. 
The motivation is to deal with obfuscated code that could have a security vulnerability by using a variety of techniques such as the method declarations and invocations.

Regarding claim 3:
Bales in view of Sarikaya and Siman teaches:
	The method of claim 1 wherein the building a DBN further comprises:
Bales further teaches:
building a mapping between integer vectors and the tokens (para. [0066]: Training statement encoder 113 performs operations converting the flows from combined control flow graph file 240 into a format that can be used as inputs to train the deep learning model of classifier 114. In some embodiments, a vector representation of the statements in the flows is used, while in other embodiments an index value (e.g., an integer value) that is converted by an embedding layer (discussed in more detail below) to a vector can be used; see also para. [0067]; para. [0062]: it refactors and renames variables in pre-commit abstract syntax tree 225 and post-commit abstract syntax tree 230 to normalize it. --- It is noted that converting the flows into a format (i.e., a vector and integer value) teaches a mapping between integer vectors and the tokens);
converting the tokens from the set of training code into training code integer vectors (para. [0066]: Training statement encoder 113 performs operations converting the flows from combined control flow graph file 240 into a format that can be used as inputs to train the deep learning model of classifier 114. In some embodiments, a vector representation of the statements in the flows is used, while in other embodiments an index value (e.g., an integer value) that is converted by an embedding layer (discussed in more detail below) to a vector can be used; para. [0067]: In some embodiments, training statement encoder 113 encodes statements by mapping statements to an index value; para. [0068]: For each statement in each flow in combined control flow graph file 240, training statement encoder 113 replaces the statement with its encoded translation from encoding dictionary 250. For example, training statement encoder 113 can replace the statement with its vector representation for encoding dictionary 250, or index representation, as appropriate for the embodiment. --- It is noted that a format that can be used as inputs teaches converting the tokens to training code; index value (e.g., an integer value) teaches training code integer vectors); and
implementing the DBN via the training code integer vectors (para. [0066]: Training statement encoder 113 performs operations converting the flows from combined control flow graph file 240 into a format that can be used as inputs to train the deep learning model of classifier 114. In some embodiments, a vector representation of the statements in the flows is used, while in other embodiments an index value (e.g., an integer value) that is converted by an embedding layer (discussed in more detail below) to a vector can be used; see also FIGs. 2 and 8. --- It is noted that used as inputs to train the deep learning model teaches the DBN is implemented via the integer vectors. Also, FIG. 8 teaches implemented learning model via training inputs which includes index value).

Regarding claim 4:
Bales in view of Sarikaya and Siman teaches:
	The method of claim 3 wherein the evaluating performance comprises:
Bales further teaches:
generating semantic features using the training code integer vectors (para. [0065]: training control flow extractor 112 creates label file 245. Label file 245 stores an indicator describing whether the flows in combined control flow graph file 240 are defect-free (e.g., a good flow) or contain a potential defect (e.g., a bad flow). Label file 245 and combined control flow graph file 240 may correspond on a line number basis. --- It is noted that label file teaches semantic features);
building prediction models from the set of training code (para. [0069]: Classifier 114 uses deep learning analysis techniques to create a trained neural network that can be used to detect defects in source code … classifier 114 uses a recurrent neural network model, but classifier 114 can also use a deep feedforward or other neural network models; para. [0066]: Training statement encoder 113 performs operations converting the flows from combined control flow graph file 240 into a format that can be used as inputs to train the deep learning model of classifier 114. --- It is noted that create a trained neural network teaches building prediction models; also see FIG. 2); and
evaluating performance of the set of test code versus the semantic features and the prediction models (para. [0069]: classifier 114 uses encoded flow data 255 created by training statement encoder 113 and label file 245 to create trained neural network 270. To determine the weights of the synapses in trained neural network 270, classifier 114 uses each row of encoded flow data 255 (representing a flow) as input and its associated label (representing a defect or non-defect) as output. Classifier 114 iterates through all flows and tunes the weights as needed to arrive at the output for each data row. --- It is noted that encoded flow data teaches the set of test code; label file teaches the semantic features; and trained neural network teaches the prediction model; and iterates and tunes teaches evaluating).

Regarding claim 6:
Bales in view of Sarikaya and Siman teaches:
 	The method of claim 1 wherein the extracting syntactic information comprises:
Bales further teaches:
extracting Abstract Syntax Tree (AST) nodes from the set of training code as the tokens (para. [0061]: training data collector 111 can perform operations for parsing pre-commit source code 210 and post-commit source code 215 to create pre-commit abstract syntax tree 225 and post-commit abstract syntax tree 230, respectively. Training data collector 111 can create these abstract syntax trees (ASTs); para. [0077]: code obtainer 115 creates an AST for source code 305. --- It is noted that create abstract syntax trees teaches obtaining AST as tokens; and the syntax trees are obtained from first source code).

Regarding claim 7:
Bales in view of Sarikaya and Siman teaches:
 	The method of claim 1 wherein the generating a DBN comprises… 
Bales further teaches:
… training the DBN (para. [0069]: Classifier 114 iterates through all flows and tunes the weights as needed to arrive at the output for each data row. --- It is noted that tunes the weights teaches training the DBN).

Regarding claim 8:
Bales in view of Sarikaya and Siman teaches:
 	The method of claim 7 wherein the training the DBN comprises:
Bales further teaches:
setting a number of nodes to be equal in each layer (para. [0070]: Recurrent neural network architecture 800 includes four layers, input layer 810, recurrent hidden layer 820, feed forward layer 830, and output layer 840; para. [0071]: the number of neurons in input layer 810 corresponds to the dimensionality of the vectors in encoding dictionary 250, which also corresponds to the number of statements in encoding dictionary 250 (including the unknown statement vector) … Also, recurrent hidden layer 820 and feed forward layer 830 include the same number of neurons as input layer 810; para. [0072]: In embodiments employing an embedding layer, the number or neurons in recurrent hidden layer 820 and feed forward layer 830 can be equal to the number of neurons in input layer 810. --- It is noted that equal to the number of neurons teaches setting a number of nodes to be equal);
updating the set of training code (para. [0062]: training control flow extractor 112 uses shared identifier renaming dictionary 235 for refactoring the code. Identifier renaming dictionary 235 is a data structure mapping variables in pre-commit abstract syntax tree 225 and post-commit abstract syntax tree 230 to normalized variable names used across source code data sets. --- It is noted that refactoring the code teaches updating the set of training code. Under the broadest reasonable interpretation, updating can be interpreted as any change to the set of training code); and
normalizing data vectors (para. [0066]: a vector representation of the statements in the flows is used, while in other embodiments an index value (e.g., an integer value) that is converted by an embedding layer (discussed in more detail below) to a vector can be used; para. [0068]: For each statement in each flow in combined control flow graph file 240, training statement encoder 113 replaces the statement with its encoded translation from encoding dictionary 250. For example, training statement encoder 113 can replace the statement with its vector representation for encoding dictionary 250, or index representation, as appropriate for the embodiment; para. [0062]: Identifier renaming dictionary 235 is a data structure mapping variables in pre-commit abstract syntax tree 225 and post-commit abstract syntax tree 230 to normalized variable names used across source code data sets.--- It is noted that normalize the pre-commit abstract syntax tree and post-commit abstract syntax tree teaches normalizing data vectors. Also, noted that the limitation “data vectors” are not specifically defined in the claim, so for the sake of the examination purpose, it is interpreted based on the broadest reasonable meaning).

Regarding claim 9:
Bales in view of Sarikaya and Siman teaches:
The method of claim 8 further comprising. 
Bales further teaches:
before setting the nodes: training a set of pre-determined parameters (para. [0040]: Each neuron of the input layer is connected via numerically weighted synapses to nodes of the hidden layer, and each neuron of the hidden layer is connected to the neurons of the output layer by weighted synapses; para. [0041]: An artificial neural network is trained using examples. During training, a data set of known inputs with known outputs is collected. The inputs are applied to the input layer of the network. Based on some combination of the value of the activation function for each input neuron, the sum of the weights of synapses connecting input neurons to neurons in the hidden layer, and the activation function of the neurons in the hidden layer, some neurons in the hidden layer will activate; para. [0055]: Source code analyzer 110 can be a computing system that analyzes training source code to train a model, using a deep learning architecture, for detecting defects in a software project's source code; para. [0056]: source code analyzer 110 may train a model using first source code that is within a context to detect defects in second source code that is within that same context; para. [0071]: the number of neurons is variable, as indicated by the “. . . ” between the second and third neurons of input layer 810 shown in FIG. 8; para. [0074]: Although some embodiments of classifier 114 use recurrent neural network architecture 800 with the parameters described above; para. [0069]: Classifier 114 iterates through all flows and tunes the weights as needed to arrive at the output for each data row. --- It is noted that train a model using first source code teaches training a set of pre-determined parameters; which is trained before applying trained neural network 270 as illustrated in FIG. 2; a model includes nodes of the hidden layer; Here, the limitation “a set of pre-determined parameters” is not specifically defined, so for the sake of the examination purpose, it is interpreted in view of the specification).

Regarding claim 10:
Bales in view of Sarikaya and Siman teaches:
 	The method of claim 9… 
Bales further teaches:
… wherein one of the set of pre-determined parameters is a number of nodes in a hidden layer (para. [0040]: Each neuron of the input layer is connected via numerically weighted synapses to nodes of the hidden layer, and each neuron of the hidden layer is connected to the neurons of the output layer by weighted synapses; para. [0041]: An artificial neural network is trained using examples. During training, a data set of known inputs with known outputs is collected. The inputs are applied to the input layer of the network. Based on some combination of the value of the activation function for each input neuron, the sum of the weights of synapses connecting input neurons to neurons in the hidden layer, and the activation function of the neurons in the hidden layer, some neurons in the hidden layer will activate; para. [0055]: Source code analyzer 110 can be a computing system that analyzes training source code to train a model, using a deep learning architecture, for detecting defects in a software project's source code; para. [0056]: source code analyzer 110 may train a model using first source code that is within a context to detect defects in second source code that is within that same context; para. [0071]: the number of neurons is variable, as indicated by the “. . . ” between the second and third neurons of input layer 810 shown in FIG. 8; para. [0074]: Although some embodiments of classifier 114 use recurrent neural network architecture 800 with the parameters described above; para. [0069]: Classifier 114 iterates through all flows and tunes the weights as needed to arrive at the output for each data row. --- It is noted that train a model using first source code teaches training a set of pre-determined parameters; a model includes nodes of the hidden layer; which teaches one of the set of pre-determined parameters is a number of nodes in a hidden layer).

Regarding claim 11:
Bales in view of Sarikaya and Siman teaches:
 	The method of claim 3 wherein the building a mapping between integer vectors and the tokens comprises:
Bales further teaches:
performing an edit distance function (para. [0073]: the activation function for the neurons of recurrent neural network architecture 800 can be TanH or Sigmoid. Recurrent neural network architecture 800 can also include a cost function, which in some embodiments, is a binary cross entropy function. … Using the difference between the output produced by the network and the expected output, the weights of synapses are modified starting from the output side of the network and working toward the input side of the network. Once the difference between the output produced by the network is sufficiently close to the expected output (defined by the cost function of the network), the network is said to be trained to solve a particular problem. --- It is noted that the cost function teaches an edit distance function. Also, noted that the limitation “an edit distance function” is not specifically defined in the claim, so for the sake of the examination purpose, it is interpreted based on the broadest reasonable meaning);
removing data with incorrect labels (para. [0073]: recurrent neural network architecture 800 uses a method called dropout to reduce overfitting of trained neural network 270 due to sampling noise within training data. --- It is noted that dropout to reduce overfitting teaches removing data with incorrect labels. Also, noted that it is unclear what the limitation “incorrect labels” indicates, so for the sake of the examination purpose, it is interpreted as being best understood);
filtering out infrequent nodes (para. [0066]: To limit the dimensionality of the vectors used by classifier 114 to train the deep learning model, training statement encoder 113 does not encode every unique statement within combined control flow graph file 240; rather, it encodes the most common statements. --- It is limit the dimensionality to the most common statements teaches filtering out infrequent nodes. Also, noted that it is unclear what the limitation “infrequent nodes” indicates, so for the sake of the examination purpose, it is interpreted as being best understood); and
collecting bug-introducing changes (para. [0095]: Suggestion integrator 126 performs operations to integrate proposed source code changes 425 into the source code; para. [0043]: The training source code repository includes defects identified by human developers, and the changes made to source code to address those defects; para. [0103]: At step 550, source code repairer 120 receives the accepted suggestion from developer computer system 150 and incorporates the accepted Source code suggestion into the source code repository; According to Some embodiments, source code repairer 120 may attempt a build of the source code repository before committing the suggestion to the repository to ensure that the suggestion is syntactically correct. --- It is noted that the training source code repository includes changes to address those defects teaches collecting bug-introducing changes. Here, the claim does not specifically define what the limitation “bug-introducing changes” is, so for the sake of the examination purpose, changes related to a bug).

Regarding claim 12:
Bales in view of Sarikaya and Siman teaches:
 	The method of claim 1 further comprising…
Bales further teaches:
… generating a report on software defects and vulnerabilities (para. [0079]: When defect detector 118 identifies a defect, it does so using an abstraction of source code 305. To link the abstraction of source code 305 back to a location within source code 305, defect detector 118 references location map 325 so that developers are aware of the location of the defect within source code 305; para. [0100]: developer computer system 150 executes an application that uses the provided information to generate a user interface to display the defect (for example, the user interface of FIG. 6); para. [0082]: Once defect detector 118 analyzes encoded flow data 330, detection results 350 are provided to developer computer system 150. Detection results 350 can be provided as text file, XML, file, serialized object, via a remote procedure call, or by any other method known in the art to communicate data between computing systems. In some embodiments, detection results 350 are provided as a user interface. --- It is noted that when defect detector 118 identifies a defect, the defect detector 118 references location map 325 to developer and display the defect teaches generating a report on software defects and vulnerabilities. Here, the claim does not specifically define about the report, so under the broadest reasonable interpretation, a report can be interpreted as any notice on a defect).

Regarding claim 13:
Bales in view of Sarikaya and Siman teaches:
 	The method of claim 12 wherein generating report on software defects and vulnerabilities comprises:
Bales further teaches:
generating an explanation checker framework (para. [0037]: The embodiments discussed herein offer the advantage over conventional pattern matching static code analysis tools. --- It is noted that offer pattern matching static code analysis tools teaches generating an explanation checker framework. Also, noted that the limitation “an explanation checker framework” is not specifically defined in the claim, so for the sake of the examination purpose, it is interpreted based on the broadest reasonable meaning); and
performing a checker-matching process (para. [0087]: Fault detector 122 can also use static code analysis techniques known in the art such as pattern matching in addition to or in lieu of test suite 415 and detection results 350. --- It is noted that use a pattern matching teaches performing a checker-matching process. Also, noted that the limitation “a checker-matching process” is not specifically defined in the claim, so for the sake of the examination purpose, it is interpreted based on the broadest reasonable meaning). 

Regarding claim 14:
Bales in view of Sarikaya and Siman teaches:
 	The method of claim 13 wherein the generating an explanation checker framework comprises:
Bales further teaches:
selecting a set of checkers (para. [0087]: Fault detector 122 can also use static code analysis techniques known in the art such as pattern matching in addition to or in lieu of test suite 415 and detection results 350. --- It is noted that use a pattern matching implies selecting a set of checkers. Also, noted that the limitation “a set of checkers” is not specifically defined in the claim, so for the sake of the examination purpose, it is interpreted based on the broadest reasonable meaning); and
configuring the set of checkers (para. [0037]: The embodiments discussed herein offer the advantage over conventional pattern matching static code analysis tools. --- It is noted that offer pattern matching static code analysis tools implies configuring the set of checkers).

Regarding claim 15:
Bales in view of Sarikaya and Siman teaches:
 	The method of claim 14 wherein the performing a checker-matching process comprises:
Bales further teaches:
matching determined software defects and vulnerabilities with one of the set of checkers (para. [0010]: The tool compares the created abstraction of the source code to abstraction patterns containing defects. When there is a match, the corresponding source code for the abstraction is flagged as a defect. --- It is noted that comparing abstraction patterns containing defects teaches matching determined software defects and vulnerabilities with one of the set of checkers. Also, noted that the limitation “the set of checkers” is not specifically defined in the claim, so for the sake of the examination purpose, it is interpreted based on the broadest reasonable meaning); and
displaying matched checkers (para. [0010]: When there is a match, the corresponding source code for the abstraction is flagged as a defect); and
(para. [0079]: When defect detector 118 identifies a defect, it does so using an abstraction of source code 305. To link the abstraction of source code 305 back to a location within source code 305, defect detector 118 references location map 325 so that developers are aware of the location of the defect within source code 305; para. [0010]: When there is a match, the corresponding source code for the abstraction is flagged as a defect; para. [0082]: Once defect detector 118 analyzes encoded flow data 330, detection results 350 are provided to developer computer system 150. --- It is noted that flagged as a defect teaches the determined defect).

Regarding claim 16:
Bales in view of Sarikaya and Siman teaches:
 	The method of claim 14 wherein the set of checkers comprises:
Bales further teaches:
a WrongIncrementerChecker, a RedundantExceptionChecker, an IncorrectMapIteratorChecker, an IncorrectDirectorySlashChecker, and an EqualToSameExpression checker (para. [0010]: abstraction patterns containing defects; para. [0092]: recurrent auto-fixer 427 can include a first trained recurrent neural network for Suggesting changes to address null pointer defects, a second trained recurrent neural network for suggesting changes to address off-by-one errors, a third trained recurrent neural network for suggesting changes to address infinite loops or recursion, etc.; para. [0004]: A build of source code may fail due to syntax errors. --- It is noted that patterns, for example, infinite loops teaches WrongIncrementerChecker; recursion teaches a RedundantExceptionChecker; null pointer defects teaches an IncorrectMapIteratorChecker; off-by-one errors teaches an IncorrectDirectorySlashChecker; and syntax error teaches an EqualToSameExpression checker. Also, noted that the checkers are not specifically defined in the claim, so for the sake of the examination purpose, it is interpreted based on the broadest reasonable meaning).

Regarding claim 17:
Bales in view of Sarikaya and Siman teaches:
 	The method of claim 1 wherein the multiple layers comprises:
Bales further teaches:
One input layer (FIG. 8 & para. [0070]: classifier 114 employs recurrent neural network architecture 800, shown in FIG. 8. Recurrent neural network architecture 800 includes four layers, input layer 810, recurrent hidden layer 820, feed forward layer 830, and output layer 840. --- It is noted that input layer 810 teaches one input layer); and
at least two hidden layers (FIG. 8 & para. [0070]: classifier 114 employs recurrent neural network architecture 800, shown in FIG. 8. Recurrent neural network architecture 800 includes four layers, input layer 810, recurrent hidden layer 820, feed forward layer 830, and output layer 840. --- It is noted that recurrent hidden layer 820, feed forward layer 830 teaches at least two hidden layers. Here, feed forward layer 830 is also a hidden layer as taught by FIG. 8).

Regarding claim 18:
Claim 18 recites a non-transitory computer-readable storage medium which corresponds to a method of claim 1, and additionally contains instructions and one or more processors of a computer system. 
However, Bales further teaches instructions and one or more processors of a computer system (claim 12: the system comprising: one or more processors; and, one or more computer readable media storing instructions that when executed by the one or more processors perform operations). Therefore claim 18 is rejected by applying the same rationale used to reject claim 1 and the disclosure stated above.

Regarding claim 19:
Bales in view of Sarikaya and Siman teaches:
 	The method of claim 1 wherein evaluating performance of the set of test code against the DBN includes …
Bales further teaches:
evaluating the set of training code and the set of test code produced by a same programmer (para. [0002]: Most defects in software come from errors made by developers while designing or implementing the software. While developers can introduce defects during the specification and design phases of the software life cycle, they frequently introduce defects when writing source code during the implementation phase; para. [0012]: Software developers can use static analysis to automatically uncover errors typically missed by unit testing, system testing, quality assurance, and manual code reviews. --- It is noted that most defects in software come from errors made by developers, and software developers can use static analysis to automatically uncover errors, which teaches evaluating the set of training code and the set of test code produced by a same programmer).

Regarding claim 20:
Bales in view of Sarikaya and Siman teaches:
 	The method of claim 1 wherein evaluating performance of the set of test code against the DBN includes …
Bales in view of Sarikaya is silent about:
labelling file-level defect data. 
Siman teaches:
labelling file-level defect data (para. [0051]: The system 10 includes a source code analyzer 18 (SCA). This is a module that automatically scans the source code 16 in order to detect application level vulnerabilities; para. [0065]: Recognition by the SCA engine 22 that the source code 16 is received in an intermediate representation invokes the decompiler 28, which transforms the intermediate code into a higher level representation that is capable of being analyzed in the SCA engine 22. --- It is noted that scans the source code 16 in order to detect application level vulnerabilities teaches labelling file-level defect data).
The motivation for claim 1 is applicable for claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al., ("Deep Learning for Just-In-Time Defect Prediction", 2015 IEEE International Conference on Software Quality, Reliability and Security) discloses a defect prediction for software using the deep belief network. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR PATEL can be reached on (571)-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/W.Y./Examiner, Art Unit 2491                                                                                                                                                                                                        




/ASHOKKUMAR B PATEL/            Supervisory Patent Examiner, Art Unit 2491